                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                               SOUTHWESTERN DIVISION

 NELSON J. HOGQUIST,                                }
                                                    }
         Plaintiff,                                 }
                                                    }
 vs.                                                }   Civil Action No.: 3:21-cv-5013-MDH
                                                    }
 PACCAR, INC., et al.,                              }
                                                    }
         Defendants.                                }


                                                ORDER

        Before the Court is Defendant WABCO USA, LLC’s (“WABCO”) Motion to Dismiss for

Lack of Personal Jurisdiction. (Doc. 48). For the reasons set forth herein, the motion is

GRANTED, and Defendant WABCO is dismissed as a party in the above-captioned lawsuit, and

all claims against WABCO are dismissed.

                                           BACKGROUND

        WABCO filed the instant motion along with Suggestions in Support (Doc. 49) on May 6,

2021. Plaintiff filed a motion for an extension of time to respond to the motion to dismiss on May

28, 2021, requesting a response deadline of June 19, 2021, which was granted. However, Plaintiff

never responded to the motion to dismiss.

        Plaintiff filed a seven-count First Amended Complaint against WABCO and two other

defendants, alleging injuries resulting from the alleged malfunction of a “Collision Mitigation

System” (“CMS”) in a 2019 Kenworth T680 commercial semi-truck (the “Truck”) Plaintiff was

operating. See Plaintiff’s First Amended Complaint, ¶¶ 12, 14, 15. Of those claims, Plaintiff brings

claims for strict liability for defective design, strict liability for failure to warn, negligence, and res

ipsa loquitor against WABCO. Plaintiff is a resident of Texas and was employed as an over-the-



                                      1
          Case 3:21-cv-05013-MDH Document 86 Filed 07/27/21 Page 1 of 7
road truck driver for CFI, of Joplin, Missouri. See Plaintiff’s First Amended Complaint, ¶ 1. CFI

is not a party to this litigation.

        Plaintiff claims that, on two separate occasions while he was operating the Truck, its CMS

activated, causing a sudden and violent deceleration and resulting in his injuries and damages. See

Plaintiff’s First Amended Complaint, ¶ 14 and 15. Plaintiff does not allege where these incidents

occurred. See Plaintiff’s First Amended Complaint, generally. The only alleged connection to

Missouri in Plaintiff’s First Amended Complaint is that the Truck, not the CMS at issue, was sold

or leased to Plaintiff’s employer, CFI of Joplin, Missouri. See Plaintiff’s First Amended

Complaint, ¶ 9.

        As to WABCO specifically, Plaintiff alleges WABCO is a Delaware corporation with its

principal place of business in Switzerland1 and was registered to do business in Missouri until

2019. See Plaintiff’s First Amended Complaint, ¶¶ 5, 7. There is no allegation WABCO conducted

any business with CFI or played any part the sale or lease of the Truck to CFI in Missouri.

        According to the Complaint, the alleged faulty CMS was designed by WABCO or Bendix,

a co-defendant in this action. See Plaintiff’s First Amended Complaint, ¶ 9. There are no

allegations in Plaintiff’s First Amended Complaint that the CMS was designed, marketed, or sold

in Missouri; no allegations that the CMS was installed into the truck at issue in Missouri; and no

allegations that the alleged injury-causing malfunctions happened in Missouri. See Plaintiff’s First

Amended Complaint generally.

        WABCO alleges that Plaintiff’s First Amended Complaint is insufficient to assert personal

jurisdiction over WABCO. Further, WABCO argues that it is not subject to general jurisdiction

and that the Court should dismiss this action against WABCO in its entirety.




                                      2
          Case 3:21-cv-05013-MDH Document 86 Filed 07/27/21 Page 2 of 7
                                           STANDARD

       “To allege personal jurisdiction, a plaintiff must state sufficient facts in the complaint to

support a reasonable inference that the defendant can be subjected to jurisdiction within the state.”

Dairy Farmer of Am., Inc. v. Bassett & Walker Int’l, Inc., 702 F.3d 472, 474-5 (8th Cir. 2012). If

the defendant denies jurisdiction, “the plaintiff bears the burden of proving facts supporting

personal jurisdiction.” Id. A court can exercise either specific or personal jurisdiction over a

defendant. “Specific jurisdiction refers to jurisdiction over causes of action arising from or related

to a defendant’s actions within the forum state, while general jurisdiction refers to the power of a

state to adjudicate any cause of action involving a particular defendant, regardless of where the

cause of action arose.” Marine Concepts, LLC v. Marco Canvas & Upholstery, LLC, 2015 WL

403078 at *2 (W.D.Mo. 2015), quoting Viasystems, Inc. v. EBM-Papst St. Georgen GmbH & Co.,

KC, 646 F3d 589, 593 (8th Cir. 2011) (citations and internal quotations omitted).

                                           DISCUSSION

       Plaintiff’s First Amended Complaint fails to allege sufficient facts to exercise either

specific or general jurisdiction over WABCO. Furthermore, Plaintiff does not contest WABCO’s

arguments.

   1. Specific Jurisdiction is Improper over WABCO

       Specific jurisdiction “encompasses cases in which the suit arises out of or relates to the

defendant’s contacts with the forum.” Daimler AG v. Bauman, 134 S. Ct. 746, 748-49 (2014). It is

undisputed WABCO is not a resident of Missouri. “When assessing whether personal jurisdiction

exists over a nonresident defendant, jurisdiction must be authorized by Missouri’s long arm statute

and the defendant must have sufficient minimum contacts with the forum state to satisfy due




                                     3
         Case 3:21-cv-05013-MDH Document 86 Filed 07/27/21 Page 3 of 7
process.” Downing v. Goldman Phipps, PLLC, 764 F.3d 906, 911 (8th Cir. 2014). Plaintiff’s First

Amended Complaint satisfies neither.

       The relevant portions of Missouri’s long arm statute provide:

       1. Any person or firm, whether or not a citizen or resident of this state, or any corporation,
       who in person or through an agent does any of the acts enumerated in this section, thereby
       submits such person, firm, or corporation, and, if an individual, his personal representative,
       to the jurisdiction of the courts of this state as to any cause of action arising from the doing
       of any of such acts:
            (1) The transaction of any business within this state;
            (2) The making of any contract within this state;
            (3) The commission of a tortious act within this state;

       RSMo. § 506.600. “In all instances, the long-arm statute requires that the cause of action

arise from the doing of the enumerated act” in or directed at the state of Missouri. Rafferty v.

Rafferty, 2016 WL 319593, at *2 (E.D. Mo. 2016).

       According to the Complaint, either WABCO or Bendix designed, manufactured, and

distributed a faulty CMS. See Plaintiff’s First Amended Complaint, ¶ 8 and 9. There is no

allegation the CMS was designed, manufactured, or distributed in Missouri. The particular CMS

at issue was then allegedly installed in a specific Kenworth truck. See Plaintiff’s First Amended

Complaint, ¶¶ 3, 12. Again, there is no allegation or evidence that the subject CMS’s sale,

distribution, or installation occurred in Missouri, or that WABCO installed the CMS. Co-defendant

PACCAR then sold or leased the Truck to Plaintiff’s employer CFI, which was located in Joplin,

Missouri. See Plaintiff’s First Amended Complaint, ¶ 12. There is no allegation WABCO played

any part in the sale or lease of the Truck. The Truck was then assigned to Plaintiff, who is a Texas

resident. There is no allegation or evidence Plaintiff physically received the Truck in Missouri or

had any contact with the Truck in Missouri. Finally, the CMS allegedly malfunctioned on two

separate occasions, ultimately injuring Plaintiff. See Plaintiff’s First Amended Complaint, ¶¶ 14




                                     4
         Case 3:21-cv-05013-MDH Document 86 Filed 07/27/21 Page 4 of 7
and 15. Plaintiff does not allege where these malfunctions allegedly occurred. In any event, he

does not allege these malfunctions occurred in Missouri.

       It cannot be said that any “tortious act” WABCO committed in Missouri gave rise to

Plaintiff’s claims. Plaintiff brings the following torts against WABCO: strict liability for defective

manufacture and/or design of the CMS, strict liability for failure to warn Plaintiff about the dangers

of the CMS, negligence regarding the manufacture and/or design of the CMS, and a res ipsa

loquitor claim against all defendants regarding the CMS’s malfunction. Analyzing these claims

reveals three potential tortious acts allegedly committed by WABCO: (1) defectively or

negligently designing the CMS; (2) failing to warn Plaintiff regarding the potential dangers of the

CMS; (3) the actual malfunction of the CMS, causing injury to Plaintiff. None of the allegedly

tortious acts were committed in Missouri nor alleged to have been committed in Missouri.

       State and federal courts in Missouri have found similar allegations insufficient to establish

a defendant committed a tortious act in Missouri. See Harrison v. Union Pacific R. Co., 45

F.Supp.2d 680 (E.D. Mo. 1999) (personal jurisdiction lacking over a defendant who conducts

business in Missouri and allegedly caused the death of the decedent in Arkansas since nothing

concerning the defendants’ “alleged negligence had actionable consequences in Missouri”);

Anderson Trucking Services, Inc. v. Ryan, 746 S.W.2d 647 (Mo. App. 1988) (nonresident

defendant trucking company did not commit a tortious act in Missouri against a Missouri resident

as a result of a trucking accident that occurred outside of Missouri). As a result, Plaintiff fails to

satisfy the Missouri long arm statute. Specific jurisdiction is improper.

   2. General Jurisdiction is Improper over WABCO

       Plaintiff also cannot establish general jurisdiction over WABCO. In Daimler, the United

States Supreme Court held that the due process inquiry for exercising general jurisdiction over a




                                     5
         Case 3:21-cv-05013-MDH Document 86 Filed 07/27/21 Page 5 of 7
foreign corporation is no longer “whether a foreign corporation’s in-forum contacts can be said to

be in some sense ‘continuous and systematic.’” 134 S. Ct. at 761. Rather, it is whether that

corporation’s “affiliations with the State are so ‘continuous and systematic’ as to render [it]

essentially at home in the forum State.” Id. The “paradigm bases for general jurisdiction” such that

a corporation is “at home” in the forum State are the corporation’s “place of incorporation and

principal place of business.” Id. at 760. Outside of these “paradigm” examples, “exceptional

circumstances” are required. Id. at 761 n. 19. Missouri courts have even gone so far to say, “a court

normally can exercise general jurisdiction over a corporation only when the corporation’s place of

incorporation or its principal place of business is in the forum state.” State ex. rel. Norfolk Southern

Railway Company v. Dolan, 512 S.W.3d 41, 46 (Mo. 2017).

        In order for a defendant to be “essentially at home” in a forum state, the contacts must be

“so extensive and all-encompassing that Missouri, in effect, becomes another home state.” Id. at

44. Doing business in the state is not enough, as “finding a corporation at home wherever it does

business would destroy the distinction between general and specific jurisdiction.” Id. at 48.

Therefore, “mere contacts, no matter how systemic and continuous, are extraordinarily unlikely to

add up to an exceptional case.” Id., quoting Brown v. Lockheed Martin Corp., 814 F.3d 619, 629

(2d Cir. 2016).

        General jurisdiction cannot be established over WABCO. WABCO is not incorporated in

Missouri, not does it have its principal place of business in Missouri. Relating to “continuous and

systematic contacts,” WABCO’s limited Missouri contacts cannot be considered an “exceptional

case” as to render WABCO essentially at home in Missouri.




                                      6
          Case 3:21-cv-05013-MDH Document 86 Filed 07/27/21 Page 6 of 7
                                      CONCLUSION

       Based on the facts in the case and allegations in Plaintiff’s First Amended Complaint,

personal jurisdiction is improper over WABCO. The First Amended Complaint fails to establish

either specific or general jurisdiction over WABCO. Therefore, WABCO’s Motion to Dismiss for

Lack of Jurisdiction (Doc. 48) is GRANTED, and Plaintiff’s First Amended Complaint against

WABCO dismissed in its entirety.



IT IS SO ORDERED.

Dated: July 27, 2021                                      /s/ Douglas Harpool______
                                                         DOUGLAS HARPOOL
                                                         United States District Judge




                                     7
         Case 3:21-cv-05013-MDH Document 86 Filed 07/27/21 Page 7 of 7
